DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
            The amendment filed 08/15/2022 has been entered.  Claims 1-4, 6-7 and 16-20 remain pending in the application.  
The previous objections to the drawings are withdrawn in light of Applicant's arguments (see Remarks, Page 6, lines 11-17).  It is noted, that in the arguments, cited Paragraph 0028 is as published, and corresponds to Paragraph 0029 as filed.
The previous 35 USC 112 rejections of Claims 3-4, 6-7 and 16 are withdrawn in light of Applicant’s amendment to Claims 3-4, 6-7 and 16.


Claim Objections
Claims 1-4, 6-7 and 16-20 are objected to because of the following informalities:  
Clam 1, line 8, recitation of “the shaft the rotor” would be clearer if rewritten as --the shaft, the rotor--.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takayoshi CN1928334 (this reference and the machine translation can be found in the IDS of 07/16/2019), in view of Oda et al. US 5,121,605.

With respect to Claim 1, Takayoshi discloses an electronically-controlled turbomachine (ECT) (10, see machine translation, Page 1, lines 21-22), comprising: a shaft 16, having a turbine wheel 14 coupled thereto at or adjacent to one end (right end of 16 in Figure 1, landscape view) thereof, and defining threads 16e along a portion of a length of the shaft (see Figure 1), a retaining feature 16d defined radially (see machine translation, Page 4, line 14) about the shaft 16 between the turbine wheel 14 and an end of the shaft (left end of 16 in Figure 1) opposite the one end (right end of 16) thereof, the retaining feature 16d comprising a shoulder (flange of 16d, see machine translation, Page 4, line 6) formed in the shaft 16, a rotor 32a/32b/30 of an electric motor 28 received on the shaft 16, the rotor including a rotor core 32b/30, carrying a magnet 32a, wherein one end (right end of 32b/30 in Figure 1) of the rotor core 32b/30 facing the turbine wheel 14 is squared off (see Figure 1) and directly (“abuts” see machine translation, Page 4, lines 14-21) engages the shoulder (flange of 16d, see machine translation, Page 4, line 6) formed in the shaft 16 (see machine translation, Page 4, lines 6-7), and a retaining element 34 in the form of a threaded nut (see machine translation, Page 4, lines 18-19) affixed to the shaft 16 and abutting the rotor core 32b/30 on an end (left end of 32b/30) of the rotor core opposite (see Figure 1) the one end (right end of 32b/30) thereof, wherein, with the rotor 32a/32b/30 received on the shaft 16, the threads 16e defined on the shaft are adjacent to the end (left end of 32b/30) of the rotor core 32b/30 opposite the one end (right end of 32b/30) thereof, and wherein the threaded nut 34 is configured to engage the threads 16e defined on the shaft 16 and directly engage (see Figure 1) the end (left end of 32b/30) of the rotor core 32b/30 opposite the one end (right end of 32b/30) thereof.  Although, Takayoshi discloses most of the limitations of the claim, including a rotor core 32b/30 carrying a magnet 32a, Takayoshi is silent on a plurality of permanent magnets.  Oda et al. disclosing an electronically-controlled turbomachine (see Figure 20), comprising a rotor core 65/58a/12/48, specifically teach a plurality of permanent magnets 12 (see Figure 16, Column 5, lines 9-11). Oda et al. teaches the plurality of permanent magnets advantageously reduced the centrifugal stress in the magnets (Column 5, lines 15-18).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the plurality of permanent magnets taught by Oda et al., in the pump disclosed by Takayoshi, to have advantageously reduced the centrifugal stress in the magnets.
With respect to the rotor core 32b/30 disclosed by Takayoshi being two parts, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). 
With respect to the limitations directed toward “a retaining feature” and “retaining element”, these limitations are not interpreted under 112(f) because the claim recites sufficient structure, e.g. a shoulder and threaded nut, to accomplish the functions.

With respect to Claim 2, as it depends from Claim 1, Takayoshi discloses the shoulder (flange of 16d, see machine translation, Page 4, line 6) is machined (see Figure 1) into the shaft 16, and wherein the one end (right end of 32b/30 in Figure 1) of the rotor core 32b/30 is configured to be perpendicular (see Figure 1) to a central axis (centerline of 16) of the shaft 16, and wherein the one end (right end of 32b/30) of the rotor core 32b/30 bears against (“abuts” see machine translation, Page 4, lines 14-21) the shoulder (flange of 16d, see machine translation, Page 4, line 6).
It is noted, the claim recites a product-by-process limitation, i.e. “is machined”.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  See MPEP 2113.

With respect to Claim 17, as it depends from Claim 1, although Takayoshi discloses most of the limitations of the claim, including a rotor 32a/32b/30 comprises: a magnet 32a installed against an outer surface (inside outer surface of 32b in Figure 1) of the rotor core 32b/30; Takayoshi is silent on a plurality of permanent magnets.  Oda et al. disclosing an electronically-controlled turbomachine (see Figure 20), comprising rotor core 65/58a/12/48, specifically teach a plurality of permanent magnets 12 (see Figure 16, Column 5, lines 9-11). Oda et al. teaches the plurality of permanent magnets advantageously reduced the centrifugal stress in the magnets (Column 5, lines 15-18).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the plurality of permanent magnets taught by Oda et al., in the pump disclosed by Takayoshi, to have advantageously reduced the centrifugal stress in the magnets.

With respect to Claim 18, as it depends from Claim 17, although Takayoshi discloses most of the limitations of the claim, including the rotor 32a/32b/30 further comprises an outer containment sleeve (horizontal portion of 32b in Figure 1 landscape view) coupled (see Figure 1) to the rotor core 32b/30 over a magnet 32a, Takayoshi is silent on an outer containment sleeve containing a plurality of magnets against the rotor core.  Oda et al. disclosing an electronically-controlled turbomachine (see Figure 20), specifically teach an outer containment sleeve (30 see Figure 12) containing a plurality of magnets12 against a rotor core 65/58a/48.  Oda et al. teach the plurality of permanent magnets and containment sleeve adventitiously reduced stress and reinforced the rotor (Column 5, lines 15-18 and Column 11, line 14).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the plurality of permanent magnets and containment sleeve taught by Oda et al., in the pump disclosed by Takayoshi, to have advantageously reduced stress and reinforced the rotor.

With respect to Claim 19, as it depends from Claim 17, Takayoshi discloses the rotor core 32b/30 comprises a stiffener sleeve 32b/30 (see original disclosure, Paragraph 0029, line 4, “the rotor core is a stiffener sleeve”) .

With respect to Claim 20, as it depends from Claim 1, Although Takayoshi discloses most of the limitations of the claim, including a rotor core 32b/30, Takayoshi is silent on end caps received on and engaging the shaft, the end caps spaced apart from one another along the shaft, a plurality of permanent magnets installed between the end caps against an outer surface of the shaft, and an outer containment sleeve coupled to the end caps over the plurality of permanent magnets, the outer containment sleeve containing the plurality of magnets against the shaft.  Oda et al. disclosing an electronically-controlled turbomachine (see Figure 20), specifically teach a rotor core 65/58a/48 comprises end caps (31a-b, see Figure 12) received on and engaging the shaft 56a, the end caps 31a-b spaced apart from one another along the shaft 56a (see Figure 12), a plurality of permanent magnets 12 installed between the end caps 31a-b against an outer surface (inside 31a-1 and 31b-1) of the shaft (Column 11, lines 18-19), and an outer containment sleeve 30 coupled to the end caps 31a-b over the plurality of permanent magnets 12 (see Figure 12), the outer containment sleeve 30 containing the plurality of magnets 12 against the shaft (see Figure 12).  Oda et al. teach the end caps, plurality of permanent magnets and outer containment sleeve advantageously facilitated assembly (Column 11, lines 9-13).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the end caps, plurality of permanent magnets and outer containment sleeve taught by Oda et al., in the pump disclosed by Takayoshi, to have advantageously facilitated assembly.


Claims 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takayoshi in view of Oda et al. (both previously mentioned), in further view of Hattori et al. US Pub. 2010/0158703.

With respect to Claim 3, as it depends from Claim 2, although the combination of prior art teach most of the limitations of the claim, including at least one of a surface (left side of 16d in Figure 1, landscape view) of the shoulder (flange of 16d, see machine translation, Page 4, line 6) and the one end (right end of 32b/30) of the rotor core 32b/30 proximate the turbine wheel 14, in combination with Oda et al. teachings of a plurality of permanent magnets; both Takayoshi and Oda et al. are silent on the surface is roughened.  Hattori et al. disclosing an electric controlled turbomachine (see Figure 1), specifically teach a surface 13b of a shaft 1 shoulder 13 (see Figures 2) is roughened (Paragraph 0035, lines 9-13).  Hattori et al. teach the roughened surfaces advantageously prevented relative rotation (Paragraph 0035, lines 11-13).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have roughened the surfaces as taught by Hattori et al., in the pump disclosed by Takayoshi, to have advantageously prevented relative rotation.
This simple modification is only using the teachings of Hattori et al. to roughening the surfaces disclosed by Takayoshi.

With respect to Claim 4, as it depends from Claim 3, Hattori et al. further teach the at least one of a surface 13b of the shoulder 13 and the end of the rotor proximate a turbine wheel 5 is roughened by one of knurling (“knurling process”, Paragraph 0035, line 9), bead blasting, etching, sand blasting, laser vapor deposition, laser etching, and applying a coating.
It is noted, the claim recites a product-by-process limitation, i.e. knurling, etching blasting etc.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  See MPEP 2113. 

With respect to Claim 6, as it depends from Claim 1, although the combination of prior art teach most of the limitations of the claim, including at least one of a surface (right side of 34 in Figure 1, landscape view) of the nut 34 facing the end (left end of 32b/30) of the rotor core 32b/30 opposite the one end (right end of 32b/30) thereof and the end (left end of 32b/30) of the rotor core 32b/30 opposite the one end (right end of 32b/30) thereof, in combination with Oda et al. teachings of a plurality of permanent magnets; both Takayoshi and Oda et al. are silent on the surface is roughened.  Hattori et al. disclosing an electric controlled turbomachine (see Figure 1), specifically teach roughening surfaces in turbomachines (Paragraph 0035, lines 9-13).  Hattori et al. teach the roughened surfaces advantageously prevented relative rotation (Paragraph 0035, lines 11-13).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have roughened the surfaces as taught by Hattori et al., in the pump disclosed by Takayoshi, to have advantageously prevented relative rotation.
This simple modification is only using the teachings of Hattori et al. to roughening surfaces, on the surfaces disclosed by Takayoshi.

With respect to Claim 7, as it depends from Claim 6, although the combination of prior art teach most of the limitations of the claim, including Takayoshi’s disclosure of at least one of a surface (right side of 34 in Figure 1, landscape view) of the nut 34 facing the end (left end of 32b/30) of the rotor core 32b/30 opposite the one end (right end of 32b/30) thereof and the end (left end of 32b/30) of the rotor core 32b/30 opposite the one end (right end of 32b/30) thereof, in combination with Oda et al. teachings of a plurality of permanent magnets; both Takayoshi and Oda et al. are silent on the surface is roughened by one of knurling, bead blasting, etching, sand blasting, laser vapor deposition, laser etching, and applying a coating.  Hattori et al. disclosing an electric controlled turbomachine (see Figure 1), specifically teach roughing surfaces in a turbomachine (Paragraph 0035, lines 9-13).  Hattori et al. teach the roughened surfaces advantageously prevented relative rotation (Paragraph 0035, lines 11-13).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have roughened the surface as taught by Hattori et al., in the pump disclosed by Takayoshi, to have advantageously prevented relative rotation.
This simple modification is only using the teachings of Hattori et al. to roughening the surfaces, on the surfaces disclosed by Takayoshi.
It is noted, the claim recites a product-by-process limitation, i.e. knurling, blasting etching etc.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. See MPEP 2113. 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Takayoshi, in view of Oda et al. (both previously mentioned), in further view of Stock US Pub. 2007/0065317.

With respect to Claim 16, as it depends from Claim 1, although the combination of prior art teach most of the limitations of the claim, including Takayoshi’s disclosure of a shaft 16 extending at least partially between (see Figure 1) the one end (right end of 32b/30) of the rotor core 32b/30 that engages with the retaining feature 16d and the end (left end of 32b/30) of the rotor core 32b/30 opposite the one end (right end of 32b/30) thereof abutted (see Figure 1, see machine translation, Page 4, lines 18-21) by the retaining element 34, in combination with Oda et al. teachings of a plurality of permanent magnets; both Takayoshi and Oda et al. are silent on the shaft comprises a cut back along a recessed portion extending at least partially between the one end of the rotor core and the end of the rotor core opposite the one end.  Stock disclosing a motor driven compressor (see title) specifically teach a shaft (40, see Figure 4) comprises a cut back (as seen in Figure 4, Paragraph 0031, lines 3-4, “threads” and lines 12-14) along a recessed portion 205 extending at least partially between the one end (left side of 45 in Figure 4, landscape view) of the rotor core 45 and the end (right side of 45 in Figure 4) of the rotor core 45 opposite the one end (see Figure 4).  Stock teaches the cut back along a recess portion advantageously induced and directed flow (Paragraph 0005, lines 5-9).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the cut back along the recessed portion taught by Stock, in the pump disclosed by Takayoshi, to have advantageously induced and directed flow. 


Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive.

In response to Applicant's argument, see Remarks, Page 7, lines 7-14, namely that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “directly engage the end of the rotor core opposite the one end thereof”) are not recited in the previously rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant’s arguments, see Page 7, lines 16-26, with respect to Allen have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to Applicant's argument, see Remarks, Page 7, lines 16-26, namely Oda et al. does not disclose a rotor between a shoulder in the shaft and a threaded nut; Oda et al. is no longer relied to teach the retaining feature or retaining element; rather Oda et al. is used to teach the obviousness of common rotor details and a plurality of permanent magnets.
In response to Applicant's argument, see Remarks, Page 7, lines 21-27, namely the combination of art does not teach such “direct and secure mounting” the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
10/05/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746